DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 09/23/2022.
	Claims 1-13 are pending.	
Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/2022.
Claims 1-4 are currently under consideration to the extent that they read upon Applicant’s elected species.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Flemmens et al (US 2018/0255772)(IDS Reference) as evidenced by DifferenceBetween.
	Flemmens teaches a composition comprising sorbitol and an herbicide, wherein the herbicide is taught as being selected from the group consisting of clethodim (see entire document, for instance, claim 20, claim 33, and [0122]).  DifferenceBetween evidences that mannitol is made up of the L and D enantiomers, and that the L enantiomer is rare and the D enantiomer is the more common form (see, as evidence, DifferenceBetween, page 3, Table).  	Flemmens, while teaching all of the instantly claimed component, does not exemplify an embodiment with both components.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize a combination of clethodim and mannitol as taught by Flemmens.  One would have been motivated to do so by following the teachings of Flemmens wherein both mannitol and clethodim are taught as being useful components in the composition of Flemmens.  There would be a reasonable expectation of success since the disclosure of Flemmens teaches their combination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611